Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following final office action is in response to the reply filed December 9, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-16 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Recitations such as “the first side” on line 4 of claim 1 render the claims indefinite because they lack antecedent basis.  Recitations such as “and extending between” on line 12 of claim 1 render the claims indefinite because it is unclear if the plane extends between a portion of the first side of the carrier member and the pulley or if the base portion extends between a portion of the first side of the carrier member and the pulley.  Recitations such as “first” on line 14 of claim 1 render the claims indefinite because the use of the term “first” implies that a second web portion will be set forth, however, the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2014 205 134 in view of Deschner (US 2011/0078957).  DE 10 2014 205 
a carrier member 3;
a pulley 4 arranged at the first side of the carrier member and configured to engage a cable 15 so that movement of the cable rotates the pulley about a rotational axis and moves the vehicle window; and 
a reinforcement member 5 configured to locally reinforce the carrier member 3, wherein the pulley is rotatably coupled to the reinforcement member, wherein the reinforcement member includes,
a base portion (labeled below) extending along a plane (labeled below) arranged with respect to the rotational axis and extending between a portion of the first side of the carrier member 3 and the pulley 4, wherein the base portion defines a fastening hole 50, and
a first web portion 51 extending from the base portion and having a planar top face (labeled below) and a planar bottom face (labeled below), wherein the planar top face and the planar bottom face oppose each other and extend generally parallel to the first plane, wherein the reinforcement member 5 is at least partially embedded within a portion of the carrier member 3 via the engagement of the first web portion 51 with the carrier member 3 so that the material of the carrier member 3 engages the planar top face and the planar bottom face of the first web portion 51 (claim 1);
	wherein the carrier member 3 defines an opening 61 and wherein the opening receives the base portion of the reinforcement member (claim 2);

	wherein the reinforcement member includes a tab 52, wherein the tab includes opposing planar surfaces (not numbered, but comprising the analogous surfaces of the first web portion 51) each extending axially away from the base portion, with respect to the rotational axis, and wherein the tab 52 is embedded within a stiffening rib (labeled below) defined by the carrier member 3 (claim 5);
	wherein the base portion is disposed within an opening (labeled below) defined by the carrier member 3 (claim 9);
	wherein the first web portion 51 extends radially away from the base portion with respect to the rotational axis (claim 10);
	wherein the first side defines a first stiffening rib 72 (claim 11);
	wherein the carrier member 3 defines a longitudinal axis and wherein the first stiffening rib 72 extends along the longitudinal axis (claim 12);
	wherein the carrier member 3 defines a second stiffening rib 72 that extends along the longitudinal axis and wherein the second stiffening rib is spaced apart from the first stiffening rib 72 (claim 13);
	wherein the reinforcement member 5 includes a tab 56, wherein the tab 56 extends axially, with respect to the rotational axis, away from the base portion, and wherein the tab 56 is embedded within the first stiffening rib 72 defined by the carrier member 3 (claim 14);

DE 10 2014 205 134 is arguably silent concerning the carrier member comprising a first material and the reinforcement member comprises a second material.
	However, Deschner discloses a window lifter assembly comprising a carrier member A comprising a first material (plastic as set forth on lines 5-6 of paragraph 29) and a reinforcement member 3 comprises a second material (metal as set forth on lines 5-6 of paragraph 29).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide DE 10 2014 205 134 with a plastic and metal construction, as taught by Deschner, to reduce the overall weight of the window lifter assembly while providing the requisite strength where needed.
	With respect to claim 7, the carrier member 3 of DE 10 2014 205 134, as modified by Deschner, will comprise plastic.  The limitations of claim 7 directed to injection molding have been treated as product-by-process limitations and, as such, are anticipated by the product as set forth above.
	With respect to claim 8, the first material of the carrier member will comprise a plastic material, as taught by Deschner, while the second material of the reinforcement member will comprise a metal material, as taught by Deschner.
.

    PNG
    media_image1.png
    759
    990
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    750
    859
    media_image2.png
    Greyscale

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2014 205 134 in view of Deschner (US 2011/0078957).  DE 10 2014 205 134 discloses a window lifter assembly for adjusting a vehicle window, the window lifter assembly comprising:
a carrier member 3;
a pulley 4 arranged at the first side of the carrier member and configured to engage a cable 15 so that movement of the cable rotates the pulley about a rotational axis and moves the vehicle window; and 

a base portion (labeled below) extending along a plane (labeled below) arranged with respect to the rotational axis and extending between a portion of the first side of the carrier member 3 and the pulley 4, wherein the base portion defines a fastening hole 50, and
a first web portion (labeled below) extending from the base portion and having a planar top face (labeled below) and a planar bottom face (labeled below), wherein the planar top face and the planar bottom face oppose each other and extend generally parallel to the first plane, wherein the reinforcement member 5 is at least partially embedded within a portion of the carrier member 3 via the engagement of the first web portion with the carrier member 3 so that the material of the carrier member 3 engages the planar top face and the planar bottom face of the first web portion 51 (claim 1);
	wherein the carrier member 3 defines an opening 61 and wherein the opening receives the base portion of the reinforcement member (claim 2);
	wherein the first web portion extends radially away from the base portion with respect to the rotational, and wherein the first web portion is embedded in the carrier member 3 via the engagement of elements 51 and 52 within the carrier member 3 (claim 3);
	wherein the first web portion defines a slot (labeled below) and wherein the first material of the carrier member 3 is disposed within the slot (claim 4).
DE 10 2014 205 134 is arguably silent concerning the carrier member comprising a first material and the reinforcement member comprises a second material.
	However, Deschner discloses a window lifter assembly comprising a carrier member A comprising a first material (plastic as set forth on lines 5-6 of paragraph 29) and a reinforcement member 3 comprises a second material (metal as set forth on lines 5-6 of paragraph 29).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide DE 10 2014 205 134 with a plastic and metal construction, as taught by Deschner, to reduce the overall weight of the window lifter assembly while providing the requisite strength where needed.

    PNG
    media_image3.png
    751
    1019
    media_image3.png
    Greyscale


Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chono et al. (US 2017/0191302) in view of Altman et al. (US 4945682).  Chono et al. discloses a window lifter assembly for adjusting a vehicle window, comprising: a reinforcement member 50 comprised of a first material and including a base portion 51, extending along a plane, and a web portion 60 provided with opposing planar surfaces (labeled below) each extending generally parallel to the plane, and an elongated carrier 10 for the window lifter assembly formed of a second material wherein the second material of the elongated carrier engages one of the opposing planar surfaces of the .
Chono et al. is silent concerning the second material of the elongated carrier engaging both of the opposing planar surfaces of the reinforcement and injection molding.
However, Altman et al. disclose a method for manufacturing a vehicle door component comprising placing a reinforcement member 50 comprised of a first material into a mold wherein the mold defines a recessed cavity; injecting a second material into the mold such that the second material encapsulates at least a portion of the reinforcement member as set forth on lines 44-53 of column 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to manufacture the window lifter assembly of Chono et al., as taught by Altman et al., to provide a more secure connection between the reinforcement member and the carrier member and to increase the strength of the reinforcement member and concomitant portion of the reinforcement member.
It should be noted that the manufacture of the apparatus of Chono et al., as modified by Altman et al., would lead to the second material of the elongated carrier engaging both of the opposing planar surfaces of the reinforcement and flowing through the aperture 66 defined in the reinforcement member.
With respect to claim 19, Chono et al. discloses the step of fastening a pulley 21 to the reinforcement member.

    PNG
    media_image4.png
    1088
    1130
    media_image4.png
    Greyscale


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chono et al. (US 2017/0191302) in view of Nebreda De La Iglesia et al. (US 2015/0345697).  Chono et al. discloses a window lifter assembly for adjusting a vehicle window, the window lifter assembly comprising:
a carrier member 10 including a first side and a second side and comprised of a first material; 

a reinforcement member 50 comprised of a second material for locally reinforcing the carrier member, wherein the pulley 21 is rotatably coupled to the reinforcement member and the reinforcement member includes,
a base portion 51 extending along a plane, arranged between a portion of the first side of the carrier member and the pulley, and defining a fastening hole 51a, and 
a tab 65 extending from the base portion and having a planar top face (labeled below) and a planar bottom face (labeled below), wherein the planar top face and the planar bottom face oppose each other and extend generally perpendicular to the plane, wherein the reinforcement member 50 is at least partially embedded within a portion of the carrier member 10 so that the first material of the carrier member engages the planar bottom face of the tab.
	Chono et al. is silent concerning the first material of the carrier member engaging the planar top face of the tab.
	However, Nebreda De La Iglesia et al. discloses a reinforcement member 50c comprising a tab 52c having a planar top face (not numbered, but shown in figure 3) and a planar bottom face (not numbered, but shown in figure 3) wherein a first material of a carrier member 10 engages the planar top face and the planar bottom face of the tab 52c.
.

    PNG
    media_image5.png
    1088
    1130
    media_image5.png
    Greyscale



22 is rejected under 35 U.S.C. 103 as being unpatentable over Chono et al. (US 2017/0191302) in view of Altman et al. (US 4945682).  Chono et al. discloses a window lifter assembly for adjusting a vehicle window, comprising: a reinforcement member 50 comprised of a first material and including a base portion 51, extending along a plane, and a tab 60 provided with opposing planar surfaces (labeled below) each extending generally perpendicular to the plane, and an elongated carrier 10 for the window lifter assembly made of a second a second material such that the second material lies along and engages one of the opposing planar surfaces of the reinforcement member 50, wherein the second material of the elongated carrier 10 extends through an aperture 66 defined by the reinforcement member 50.
Chono et al. is silent concerning the second material of the elongated carrier engaging both opposing planar surfaces of the reinforcement member and injection molding.
However, Altman et al. discloses a method for manufacturing a vehicle door component comprising placing a reinforcement member 50 comprised of a first material into a mold wherein the mold defines a recessed cavity; injecting a second material into the mold such that the second material encapsulates at least a portion of the reinforcement member as set forth on lines 44-53 of column 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to manufacture the window lifter assembly of Chono et al., as taught by Altman et al., to provide a more secure connection between the reinforcement member and the carrier member and to increase the strength of the reinforcement member and concomitant portion of the reinforcement member.
.

    PNG
    media_image6.png
    1088
    1132
    media_image6.png
    Greyscale




Response to Arguments
Applicant's arguments filed December 9, 2021 have been fully considered but they are largely moot in view of the new grounds of rejection.
However, the applicant’s comments concerning the motivation to combine the teachings of Altman et al. are relevant to the current rejection and have been addressed below.
The applicant argues that the one of ordinary skill in the art would not have been motivated to combine the teachings of Altman et al. because doing so would constitute hindsight reconstruction.  This is not found to be persuasive because it is known to those with even less than ordinary skill in the art to mold a plastic element around a reinforcement member to increase the strength of the plastic element at least where the reinforcement member is located.  Thus, one of ordinary skill in the art would have been aware of and motivated by the benefits of molding a reinforcement member into a plastic element.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Applicant is reminded that both the AFCP 2.0 program and the new P3 pilot may be available for after final consideration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634